Citation Nr: 1703338	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  16-46 465	)	DATE
	)
	)


THE ISSUE

Whether a February 13, 1978 decision of the Board of Veterans' Appeals that denied service connection for a right forearm disorder should be revised or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel







FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1966 to January 1969.

2.  The March 15, 2004 motion for revision based on clear and unmistakable error does not contain a specific allegation of error regarding the Board of Veterans' Appeals February 1978 denial of service connection for a right forearm disability.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).

In an August 2016 notice letter, the Board recognized the Veteran's request for revision of a February 1978 Board decision on the basis of clear and unmistakable error.  A September 2016 notice letter was sent regarding the same matter; it replaced the August 2016 correspondence because an incorrect docket number had been provided in that former correspondence.  The September 2016 notice letter recognized that the Board received the Veteran's motion for revision based on clear and unmistakable error on March 15, 2004.  A review of the March 15, 2004 filing shows that the Veteran asked for retroactive payment because of the prior denial by the Board for his disability.  The Veteran did not specify the particular disability or Board decision, however from his writing it may be reasonably inferred that he was referring to the February 1978 Board decision that denied service connection for a right forearm disability.  A specific allegation of error was not provided and cannot be reasonably inferred from the writing; instead of highlighting an error, the Veteran discussed a post-discharge surgery on his right elbow performed at a VA facility.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	S.C. KREMBS
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) is not a final decision of the Board.  38 C.F.R. § 20.1409(b).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.



